32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.MORTGAGE GUARANTY INSURANCE COPRORATION, Appellant,v.REPUBLIC MORTGAGE INSURANCE COMPANY;  Terry W. Landrum, Appellees.
No. 94-2106.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 5, 1994.Filed:  August 25, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Mortgage Guaranty Insurance Corporation appeals from an order denying its motion for a preliminary injunction enforcing covenants not to compete.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court's1 findings are not clearly erroneous and that the district court did not abuse its discretion in denying the preliminary injunction.   See Cheyenne River Sioux Tribe v. South Dakota, 3 F.3d 273, 278 (8th Cir. 1993) (standard of review).  Thus, the judgment is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas